In an action to recover moneys for work, labor, services and materials, plaintiff appeals: (1) from an order of the Sppreme Court, Kings County, entered October 19, 1965, which denied plaintiff’s motion for partial summary judgment (for $11,000 of the $20,000 first cause of action); and (2) from so much of an order of said court, entered October 29, 1965 on reconsideration, as adhered to the original determination. Order entered October 29, 1965, insofar as appealed from, reversed, with $10 costs and disbursements; motion for partial summary judgment granted to the extent of awarding plaintiff $10,677.50 on the first cause of action and directing that the action is severed as to the remainder of that cause of action and the other causes of action; and motion otherwise denied. Appeal from order entered October 19, 1965 dismissed, without costs. Said order was superseded by the subsequent order granting reconsideration. Defendant’s original and amended answer admit the making of the contract but assert that the agreed price was $18,000, not $27,000 which is alleged by plaintiff, and